                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


ALLIANCE FOR THE WILD                                CV 18-67-M-DWM
ROCKIES,

                       Plaintiff,                       JUDGMENT

   vs.

CHERYL PROBERT, Kootenai
National Forest Supervisor, et al.,

                       Defendants.


         This action came before the Court for bench trial, hearing, or determination

 on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED, in accordance with the Court’s

 Opinion and Order filed this date (Doc. 48), that judgment is entered in favor of the

 Plaintiffs. This matter is remanded to the agencies to reinitiate consultation for

 both the Access Amendments and the Pilgrim Project and prepare a supplemental

 EIS for the Pilgrim Project.

         Dated this 3rd day of October, 2019.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ Nicole Stephens
                                    Nicole Stephens, Deputy Clerk
